Response to Amendment
This action is in response to Amendments made on 1/18/2022, in which: claims 1, 5 are amended, claims 2-3, 6-7 remain as filed originally and claims 4-5, 8 are previously presented.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art as best exemplified by Pyne-Carter (GB 2505992) and Smith (US2010/025057) does not teach or render obvious a jump out prevention device for an aquatic creature with electrode parts arranged along an inner perimeter of a water tank having a power supply electrically connected to the electrode parts to apply electrical pulses and wherein the electrode parts extend in a horizontal direction partially or entirely over the inner perimeter of the water tank at an underwater region of the water tank, and more specifically, the electrode parts are on all sides of the inner perimeter of the water tank.  Pyne-Carter teaches a predator deterrent system that is placed in water to deter predators from a submerged fish enclosure by an electrode that pulses under water, but fails to teach a tank having electrode parts extending along the inner perimeter of the tank. Prior art Smith teaches a system of anesthetization of aquatic animals by placing electrodes in a tank of two sides and providing a electrical pulse to anesthetize the fish within the tank, but fails to disclose the electrode parts extending horizontally along the inner perimeter of the tank on all sides of the tank to prevent aquatic animals from jumping out of the tank.  This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/AARON M RODZIWICZ/            Examiner, Art Unit 3642            

/MONICA L BARLOW/            Primary Examiner, Art Unit 3644